Citation Nr: 1019333	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to December 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

A September 7, 2007 Board decision denied the Veteran's claim 
of entitlement to service connection for major depression, 
denied the appeal to reopen a claim of entitlement to service 
connection for disability of the breasts, to include breast 
cancer, reopened and remanded a claim of entitlement to 
service connection for disability of the cervix, to include 
cervical cancer, and denied a rating in excess of 30 percent 
for headaches.  The Veteran appealed the September 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2009 memorandum decision (and 
as addressed in correcting language contained in a November 
19, 2009 Order), the Court SET ASIDE (vacated) that part of 
the Board's September 2007 decision that denied the claim of 
entitlement to a rating in excess of 30 percent for 
headaches.

The Board notes that the reopened claim of entitlement to 
service connection for disability of the cervix, to include 
cervical cancer, was subsequently denied in a March 2009 
Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's September 2009 memorandum decision essentially 
noted (page 2) that the Board had made only a short summary 
of the evidence and conclusory decision to deny an increased 
rating for headaches, that, in turn, did not "permit the 
claimant to understand the basis for its decision or 
facilitate judicial review."

The Board notes that there is little evidence, other than the 
Veteran's statements, pertaining to headaches for the appeal 
period of this claim, and the Veteran had failed (January 
2004) to appear for a previously scheduled VA neurological 
examination.

The Board finds that the Veteran should be sent an updated 
VCAA (Veterans Claims Assistance Act of 2000) letter and 
should be afforded the appropriate VA examination to evaluate 
her service-connected headaches.

The Board notes that a claim for entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) is part of an increased rating 
issue when such claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Board observes that 
at a November 2008 VA gynecological examination the Veteran 
attributed her unemployability, at least in part, to her 
service-connected headaches.  Such issue has not been 
adjudicated by the RO, nor developed for appellate 
consideration at this time.  As such, it must be adjudicated 
by the RO prior to appellate consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue VCAA notice relative to the 
issue of entitlement to an increased 
rating for headaches, currently rated as 
30 percent disabling, and for entitlement 
to a TDIU.

2.  The Veteran should be afforded a VA 
neurological examination to determine the 
nature and severity of her service-
connected headaches.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

The examiner must comment on the nature, 
frequency and severity of the Veteran's 
headaches, and specifically address the 
frequency, severity, and duration of any 
prostrating attacks, to include whether 
the headaches disability is productive of 
severe economic inadaptability.

3.  The AOJ should then readjudicate the 
issue of entitlement to an increased 
rating for headaches, currently rated as 
30 percent disabling.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and her representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

4.  The AOJ should adjudicate the issue 
of entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  Notice of 
the determination and the Veteran's 
appellate rights should be provided to 
the Veteran and her representative.  Only 
if an appeal is completed as to this 
matter should the issue be returned to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




